UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7711



GREGORY R. JOHNSON,

                                            Petitioner - Appellant,

          versus


THOMAS CORCORAN, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Alexander Harvey II, Senior District
Judge. (CA-96-1710-H)


Submitted:   December 18, 1997            Decided:   January 6, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory R. Johnson, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Gwynn X. Kinsey, Jr., Assistant Attorney General,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning
of the district court. Johnson v. Corcoran, No. CA-96-1710-H (D.
Md. Sept. 19, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                        DISMISSED




                                2